DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0336520).

Regarding claim 1, Boudreault et al an organometallic compound represented by the following formula ([0091] – Formula III):
Ir(LA)n(LB)3-n,
where n in an integer [1-3] ([0091]); ligand LA corresponds to L1 in recited Formula 1, n corresponds to the recited integer n1; LB corresponds to L2 in recited Formula 1 and the integer (3-n) corresponds to the recited integer n2. M in recited Formula 1 is Ir, a third-row transition metal.
LA in the reference is given as ([0074]):

    PNG
    media_image1.png
    271
    241
    media_image1.png
    Greyscale
,
where X is O or S ([0067]); R1, R2, R3, and R4 are H or aryl such as phenyl, alkyl such as methyl, or combinations thereof ([0068], [0047], and [0053]). Ring A is a 5-membered or 6-membered carbocyclic or heterocyclic ring ([0061]). From the ligands disclosed in Paragraph [0089] it is clear that the 6-membered carbocyclic ring is phenyl. 
	From the above in recited Formula 2 of the claims, i.e.

    PNG
    media_image2.png
    242
    327
    media_image2.png
    Greyscale

In the ligand of the reference R3 corresponds to CY1 and is a C6 carbocyclic ring substituted with an alkyl, i.e. phenyl substituted with a methyl group. Therefore, the recited group X1 is C, the recited group R1 is methyl, i.e. a C1 alkyl, and the integer a1 is one (1). 
21 and is phenyl, the recited group X21 is therefore C. 
In the ligand of the reference, R1 corresponds to the recited group R21 and is H and the recited integer a21 is five (5); 
In the ligand of the reference X corresponds to recited group X3 and is O or S. 
In the ligand of the reference R4 corresponds to the recited group R2 and is H. The recited groups X4 and X5 are C(R4) and C(R5), respectively. 
In the ligand of the reference R2 corresponds to R4 and R5 and is H.
Regarding the limitation in claim 1, i.e. ii) when X4 is C(R4) then the group represented by 
    PNG
    media_image3.png
    105
    142
    media_image3.png
    Greyscale
 in Formula 2 is a C3-C10 cycloalkenyl, a C1-10 heterocycloalkenyl group, a C6-C60 aryl group, etc., it is noted that in the ligand disclosed by the reference Boudreault et al, the recited group X4 is C(R4) and the group R3 is H or an aryl such as phenyl, alkyl such as methyl, or combinations thereof ([0068], [0047], and [0053]). Thus, the reference discloses the recited group 
    PNG
    media_image3.png
    105
    142
    media_image3.png
    Greyscale
 is phenyl, i.e. a C6 aryl and where the recited group R1 is an alkyl such as methyl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the 

Regarding claim 2, Boudreault et al teaches all claim limitations as set forth above. As discussed above, the reference discloses that M is Ir and n corresponding to n1 is three (3) and (3-n) corresponding to n2 is zero (0). Accordingly, n1+n2 is three (3) as recited in the present claim.

Regarding claim 3, Boudreault et al teaches all claim limitations as set forth above. As discussed above, the reference discloses that rings CY1 and CY2 are benzene.

Regarding claim 4, Boudreault et al teaches all claim limitations as set forth above. As discussed above, the reference discloses that X3 is O or S and X5 is C(R5).

Regarding claim 5, Boudreault et al teaches all claim limitations as set forth above. As discussed above, the reference discloses that the recited group R1 is methyl, i.e. a C1 alkyl. The groups R2, R4, R5, and R21 are H.

Regarding claim 6, Boudreault et al teaches all claim limitations as set forth above. As discussed above, the reference discloses that ring CY1 in recited Formula 2 is benzene, i.e. a C6 1 is a C1 alkyl, the recited group R2 is H, and the recited integer a1 is one (1).

Regarding claim 7, Boudreault et al teaches all claim limitations as set forth above. As discussed above, the reference discloses that ring CY1 in recited Formula 2 is a phenyl group and where the recited group R1 is methyl, the recited group R2 is H, and the recited integer a1 is one (1).

Regarding claim 8, Boudreault et al teaches all claim limitations as set forth above. From the discussion above, the reference discloses the recited ring CY1 as:

    PNG
    media_image4.png
    86
    367
    media_image4.png
    Greyscale
.
where R1a, R1b, and R1c are methyl.

Regarding claim 9, Boudreault et al teaches all claim limitations as set forth above. From the discussion above, the reference discloses the recited ring CY21 is benzene, i.e. recited Formula CY21-1:

    PNG
    media_image5.png
    136
    133
    media_image5.png
    Greyscale
,
where X21 is C, R22 is H, and a14 is zero (0).

Regarding claim 10, Boudreault et al teaches all claim limitations as set forth above. From the discussion above, the reference discloses the recited ring CY21 is benzene, i.e. recited Formula CY21(1):

    PNG
    media_image6.png
    96
    81
    media_image6.png
    Greyscale
,
where X21 is C.

Regarding claim 11, Boudreault et al teaches all claim limitations as set forth above. Additionally, the reference discloses ligand LB corresponding to recited ligand L2 as ([0095] – LB1):

    PNG
    media_image7.png
    168
    122
    media_image7.png
    Greyscale
.
From the above, it is clear that this ligand is a bidentate ligand linked via M and O.

Regarding claim 12, Boudreault et al teaches all claim limitations as set forth above. Additionally, the reference discloses ligand LB corresponding to recited ligand L2 as ([0095] – LB1):

    PNG
    media_image7.png
    168
    122
    media_image7.png
    Greyscale
.
This ligand corresponds to recited Formula 3B, i.e.

    PNG
    media_image8.png
    125
    195
    media_image8.png
    Greyscale
,
where Y11 and Y12 are O; a1 is one (1), T11 is *=C(Z11)-C(Z12)=C(Z13)-, where Z11 and Z13 are CH3 and Z12 is H.

Regarding claim 13, Boudreault et al teaches all claim limitations as set forth above. Additionally, the reference discloses ligand LB corresponding to recited ligand L2 as ([0095] – LB1):

    PNG
    media_image7.png
    168
    122
    media_image7.png
    Greyscale
.
This ligand corresponds to recited Formula 3-111, i.e.

    PNG
    media_image9.png
    190
    194
    media_image9.png
    Greyscale
,
where Z11, and Z13 are CH3, and Z12 is H.

Regarding claim 14, Boudreault et al teaches all claim limitations as set forth above.  The reference discloses that the R1 represents a mono, di, tri, or tetra-substitution. Thus, ring A, i.e. benzene, can be di-substituted with a C1 alkyl, i.e. methyl. For alkyl, reference discloses methyl which can be further substituted, i.e. the methyl group can be further substituted with additional methyl groups to obtain a tert-butyl. Thus, the reference discloses that the group R3 is benzene substituted with a tert-butyl. The reference discloses ligand LB corresponding to recited ligand L2 as ([0095] – LB1):

    PNG
    media_image7.png
    168
    122
    media_image7.png
    Greyscale
,
The reference does not disclose the maximum emission spectrum of the compound as recited in the present claims, i.e. 550 nm or more.  However, from the discussion above, the reference discloses the following compound:

    PNG
    media_image10.png
    142
    296
    media_image10.png
    Greyscale
.
This compound corresponds to Compound 1 disclosed in the instant Specification as having a maximum emission spectrum of 596 nm.

Regarding claim 15, Boudreault et al teaches all claim limitations as set forth above.  The reference discloses that the R1 represents a mono, di, tri, or tetra-substitution. Thus, ring A, i.e. benzene, can be di-substituted with a C1 alkyl, i.e. methyl. For alkyl, reference discloses methyl which can be further substituted, i.e. the methyl group can be further substituted with additional methyl groups to obtain a tert-butyl. Thus, the reference discloses that the group R3 is benzene substituted with a tert-butyl. The reference discloses ligand LB corresponding to recited ligand L2 as ([0095] – LB1):

    PNG
    media_image7.png
    168
    122
    media_image7.png
    Greyscale
.
From the discussion above, the reference discloses Compound 1, i.e.

    PNG
    media_image10.png
    142
    296
    media_image10.png
    Greyscale
.

Regarding claim 16, Boudreault et al teaches all claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device comprising an anode, i.e. a first electrode, a cathode, i.e. a second electrode, and an organic layer, i.e. a light emitting layer, between the anode and cathode, where the organic layer comprises the disclosed compound ([0030] and claims 25-27).

Regarding claim 17, Boudreault et al teaches all claim limitations as set forth above. As discussed above, the reference discloses that the first electrode is an anode, the second electrode is a cathode. Additionally, the reference discloses that the organic layer further comprises a hole transport region, i.e. a hole transport layer (HTL) between the anode and the light emitting layer (EML) and an electron transport region, i.e. an electron transport layer (ETL) between the EML and the cathode (Page 80 – Table 3).

Regarding claim 18, Boudreault et al teaches all claim limitations as set forth above. As discussed above, the reference discloses that the emission layer comprises the disclosed compound.

Regarding claim 19, Boudreault et al teaches all claim limitations as set forth above. Additionally, the reference discloses that the emission layer comprises a host ([0111]-[0112] and [0126]). The host comprises 18 wt. % of the light emission layer, while the disclosed compound comprises 3 wt. % ([0173] and Page 80 – Table 3). From the above, it is clear that the amount of the host is larger than the amount of the disclose compound.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0336520) as applied to claims 1-19 above, and in view of Fidler et al (US 2002/0132275).

The discussion with respect to Boudreault et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 20, Boudreault et al teaches all claim limitations as set forth above. While the reference discloses that the compound is a phosphorescent compound ([0059]), the reference does not disclose a diagnostic composition comprising the disclosed compound. 
Fidler et al discloses that in order to increase the efficacy of antibody molecules as diagnostic or therapeutic agents, it is conventional to link or covalently bind or complex at least one desired molecule or moiety ([0135]).  Such molecules or moieties include reporter molecules such as phosphorescent molecules ([0135]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art at to use the phosphorescent compound disclosed by Boudreault et al in a diagnostic composition as disclosed by Fidler as doing so would amount to nothing more than use of known phosphorescent compound for its intended use, in a known environment to accomplish entirely expected results

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 

As evidence of unexpected results, Applicants point to the 37 C.F.R. 1.132 Declaration filed on 2/9/2022. In the Declaration Applicants compare: 
Inventive Compound 6-1 to Comparative Compound E-1, where the only difference between the inventive and comparative compounds is the presence of a benzene in the Compound 6-1 and a cyclohexyl group present in the comparative compound. 
Inventive Compound 6-2 to Comparative Compound E-2, where the only difference between the inventive and comparative compounds is the presence of a benzene in the Compound 6-2 and a cyclohexyl group present in the comparative compound. 
Inventive Compound 6-3 to Comparative Compound E-2, where the difference between the inventive and comparative compounds is the presence of benzene and an n-butyl group present on the inventive compound and cyclohexyl and fluorinated butyl groups on the comparative compound. Thus, 
Inventive Compound 6-4 to Comparative Compound E-2, where the difference between the inventive and comparative compounds is the presence of benzene and an n-butyl group present on the inventive compound and cyclohexyl and fluorinated butyl groups on the comparative compound
From the above, it is clear that the comparison of Inventive Compound 6-1 to Comparative Compound E-1 and Inventive Compound 6-2 to Comparative Compound E-2 are proper side-by-side comparisons. The comparison of Inventive Compound 6-3 to Comparative Compound E-2 and Inventive Compound 6-4 to Comparative Compound E-2 are not proper side-by-side 
However, while the comparisons (a) and (b) discussed above area proper side-by-side comparisons, it is note that Inventive Compounds 6-1 and 6-2 are not commensurate in scope with the scope of the claims. The instant claims encompass innumerable compounds, while Compounds 6-1 and 6-2 are two (2) compounds encompassed by the present claims. Accordingly, it is unclear is the spin density, radiative decay rate, etc. obtained for Inventive Compounds 6-1 and 6-2 are indicative of all compounds encompassed by the present claims or only for the particular exemplified compounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767